NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                     STATE OF ARIZONA, Respondent,

                                        v.

                MARQUISE LAMAR JOHNSON, Petitioner.

                         No. 1 CA-CR 17-0664 PRPC
                              FILED 2-20-2018


           Appeal from the Superior Court in Maricopa County
                        No. CR2011-135563-003
                The Honorable Dawn M. Bergin, Judge

                  REVIEW GRANTED; RELIEF DENIED


                                   COUNSEL

Maricopa County Attorney’s Office, Phoenix
By Diane Meloche
Counsel for Respondent

Marquise Lamar Johnson, Phoenix
Petitioner
                            STATE v. JOHNSON
                            Decision of the Court



                      MEMORANDUM DECISION

Presiding Judge Jon W. Thompson, Judge Peter B. Swann, and Judge James
P. Beene delivered the decision of the Court.


P E R C U R I A M:

¶1             Petitioner Marquise Lamar Johnson seeks review of the
superior court’s order denying his petition for post-conviction relief, filed
pursuant to Arizona Rule of Criminal Procedure 32.1. This is the
petitioner’s second petition.

¶2            Absent an abuse of discretion or error of law, this court will
not disturb a superior court’s ruling on a petition for post-conviction relief.
State v. Gutierrez, 229 Ariz. 573, 576-77, ¶ 19 (2012). It is the petitioner’s
burden to show that the superior court abused its discretion in denying the
petition. See State v. Poblete, 227 Ariz. 537, 538, ¶ 1 (App. 2011).

¶3            We have reviewed the record in this matter, the superior
court’s order denying the petition for post-conviction relief, and the petition
for review. We find that petitioner has not shown any abuse of discretion.

¶4            Accordingly, we grant review and deny relief.




                          AMY M. WOOD • Clerk of the Court
                           FILED: AA




                                        2